Citation Nr: 0206812	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  97-26 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability, 
claimed as secondary to service-connected disabilities of the 
left hip and tibial stress fractures on the right and left.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel



INTRODUCTION

The appellant served on active duty from September 1984 to 
March 1985.  The appellant also served in the Arkansas 
National Guard.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The appellant appeared at a hearing held at the RO on January 
19, 1999.  A transcript of that hearing has been associated 
with the record on appeal.

In an October 27, 1997 statement, the appellant withdrew his 
claims of entitlement to increased disability ratings for his 
service-connected left hip disability, stress fracture of the 
left tibia, and stress fracture of the right tibia.  See 
38 C.F.R. § 20.204 (2001).  Accordingly, these issues are not 
before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  In April 1997 the appellant suffered a tear to the 
anterior cruciate ligament of his left knee.

3.  The evidence does not show that the appellant's left knee 
disability is related to his service-connected disabilities 
of the left hip, with stress fracture of the femur and tibial 
stress fractures on the right and left.



CONCLUSION OF LAW

The appellant is not entitled to service connection for a 
left knee disability as secondary to his service-connected 
disabilities of the left hip injury with stress fracture of 
the femur and tibial stress fractures on the right and left.  
38 C.F.R. § 3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 1995 the appellant was granted service connection 
for residuals of a left hip injury with stress fracture of 
the left femur and for residuals of stress fractures to both 
tibiae.

On April 13, 1997, the appellant was treated at a VA facility 
for complaints of chronic knee pain in the past.  He stated 
that when he stepped out of his truck that morning his left 
knee "gave way."  He did not hear or feel a pop, but he had 
severe knee pain and was unable to walk on the knee.  The 
impression was ligamentous injury of the left knee.  The 
appellant was referred for an orthopedic consultation.  At 
the consultation on April 17, 1997, the appellant was 
diagnosed with tears of the anterior cruciate ligament, the 
medial collateral ligament, and possibly the meniscus.  The 
appellant was referred to physical therapy.  At an April 22, 
1997 physical therapy session, the appellant reported that 
his left knee buckled or folded as he had exited his truck on 
April 13, 1997.  He reported hearing three pops that had 
sounded like gunshots.  Swelling of the knee had been 
instantaneous.  He reported a history of injuries to his left 
hip and both knees from a fall down stairs.  He added that 
his left leg would go to sleep at times when he was seated or 
lying down.

At an April 27, 1997 VA examination, the examiner noted that 
the appellant had been found to have a stress fracture in the 
mid-portion of his left femur in January 1985.  In January 
1985 the appellant had complained of pain in both tibiae.  
After a bone scan in February 1985, the appellant had been 
diagnosed as having stress fractures in both tibiae.  In June 
1985 the appellant had fallen down stairs and sustained 
trauma to the left hip area.  In October 1985 the appellant 
had been diagnosed as having a pulled biceps femoris muscle.  
The appellant reported that post service he had been employed 
as an ironworker, which involved joining steel girders and 
walking on girders at height until April 13, 1997.  The 
appellant reported that his left hip had a tendency to "go 
to sleep."  He further described the sensation as being like 
"bumble bees . . . stinging the leg."  He stated that an 
episode of that sensation had occurred on April 13, 1997, 
and, when he left his vehicle on that day, he fell on his 
left knee because it went out from under him.  The examiner 
noted that the appellant's left knee injury had been 
diagnosed as a torn anterior cruciate ligament.  Regarding 
the appellant's service-connected disabilities, the examiner 
diagnosed remote stress fractures of the left hip, right 
tibia, and left tibia, according to the record.

In a September 1997 statement, W. F., M.D. (Dr. F.), stated, 
"There is no way I can evaluate the association between a 
remote hip injury and a more acute knee injury[;] however, it 
is possible the two are inter-connected."

At a January 1999 hearing, the appellant reported that in 
December 1998 a Dr. J. A. (Dr. A.) had performed surgery on 
his left knee to repair a torn anterior cruciate ligament.  
The appellant stated that, on "January 21, 1997," he had 
stopped by a friend's house at the conclusion of an 
approximately 200-mile trip.  He stated that, as he was 
exiting his truck, he fell down.  He stated that his leg had 
fallen asleep during the trip.  He stated that his leg felt 
numb-as if needles were sticking into it.  He stated that he 
had expected his leg to support his weight in spite of the 
numbness.  He testified that he had been treated at a VA 
facility but none of the examiners had related his left knee 
injury to his service-connected disabilities.  The appellant 
stated that Dr. F., who was a friend of his, had related his 
left knee injury to his service-connected left him 
disability.  According to the appellant, Dr. F. had explained 
that the relationship was remotely possible because the 
appellant had had a hip problem for approximately ten years 
and that the appellant had a gaited walk and frequently 
limped.  The appellant stated that, prior to his injury in 
1997, he had experienced episodes of pain but no swelling in 
his left knee.  He stated that his left knee had occasionally 
been limited in how much he could flex or rotate it and that 
his knee had occasionally caused him to stumble.  The 
appellant stated that his left leg disabilities had required 
him to quit certain jobs because he had been unable to 
perform the work required.  He stated that he had had many 
different jobs, some of which had been with the same company.  
The appellant's spouse testified about the effect of the 
appellant's current left knee disability on his activities.  

At a March 1999 VA examination, the appellant reported 
falling from a vehicle in April 1997 and sustaining an injury 
to his left knee because it went out from under him.  In 
December 1998 the appellant's anterior cruciate ligament had 
been repaired by a private physician.  The VA examiner 
diagnosed left hip arthralgia, with no hip joint disease 
found, and left knee remote surgery for anterior cruciate 
ligament repair.  The examiner opined that the appellant's 
left knee disability was not secondary to his left hip 
disability.

At a June 1999 VA examination, the examiner, who had 
conducted the VA examinations of the appellant in April 1997 
and March 1999, responded to the following question from the 
appellant's then representative, "In your opinion you stated 
that the anterior cruciate ligament repair of the left knee 
was not secondary to the left hip.  Could it have been 
aggravated due to the stress fracture on the left hip injury 
that caused [the appellant] to walk with an altered gait for 
many years?"  The examiner responded, "No."  The examiner 
explained that the appellant's cruciate injury occurred as a 
sudden injury to the left knee.  He added that, if the 
appellant had experienced gradual failure of the slightest 
degree of this stricture, then attention would have been 
directed to the left knee early on, and the manifestations 
would not have allowed him to return to steel work.  The 
examiner therefore concluded that the acute injury was not 
superimposed on a chronic attenuation.  The examiner opined 
further that the appellant's altered gait could not be 
attributed to stress fractures that occurred in 1995.  The 
examiner explained that cases with altered gait alone do not 
place the anterior cruciate ligament in danger.

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed in 
more detail below, the Board finds that the recent changes in 
the law brought about by the enactment of the VCAA do not 
have any effect on the appellant's claim.  The Board finds 
that even though this law was enacted during the pendency of 
this appeal, and thus, has not been considered by the RO, 
there is no prejudice to the appellant in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  As discussed below, the RO fulfilled its duties to 
inform and assist the appellant on this claim.  Accordingly, 
the Board can issue a final decision on the appellant's claim 
because all notice and duty to assist requirements have been 
fully satisfied, and the appellant is not prejudiced by 
appellate review.

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In a November 1998 
Statement of the Case (SOC) and in Supplemental Statements of 
the Case (SSOC) issued in May 1999 and February 2000, the RO 
informed the appellant of the type of evidence needed to 
substantiate his claim, specifically the evidence required to 
show service connection for a disability including medical 
evidence relating the appellant's left knee injury to his 
service-connected disabilities.  VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes that the discussions 
in the SOC and SSOCs informed the appellant of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

As for VA's duty to assist a veteran, there is no indication 
that relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  
Although the appellant testified at his hearing that he has 
been treated by a Dr. A. for his left knee disability, there 
is no indication in the record that Dr. A. has related the 
appellant's left knee disability to his service-connected 
disabilities.  As for VA's duty to obtain any medical 
opinions, that was fulfilled by providing a VA examinations 
to the appellant in March 1999 and June 1999.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2001).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) (reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), with Tobin v. Derwinski, 
2 Vet. App. 34 (1991)).  In Allen, the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service-
connected condition, shall be compensated.  The Court then 
concluded that "pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  
Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions, but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

The appellant is service connected for disabilities of the 
left hip and femur, rated 10 percent disabling, and for 
residuals of stress fractures of the right and left tibiae, 
assigned noncompensable evaluations.  He has also been shown 
to have residuals of a tear of the anterior cruciate ligament 
of the left knee.  However, the Board finds that the evidence 
that his service-connected disabilities did not cause his 
left knee disability outweighs the evidence that supports his 
claim.

The only competent medical evidence in favor of the 
appellant's claim is the September 1997 statement by Dr. F. 
that it is "possible" that the appellant's knee injury in 
April 1997 was connected to his service-connected hip 
disability.  The evidence against the appellant's claim 
consists of statements by a VA examiner in March 1999 and 
June 1999 that the appellant's left knee disability was not 
secondary to his left hip disability or to an altered gait 
resulting from his service-connected disabilities.

The statements by the VA examiner in March 1999 and June 1999 
are accorded greater weight than the statement of Dr. F.  Dr. 
F's statement is diminished by his own qualification that 
there was "no way" he could evaluate the association 
between the appellant's left knee injury and his left hip 
disability.  In addition, Dr. F. ventured only that it was 
"possible" the knee injury was related to the hip 
disability.  See Winsett v. West, 11 Vet. App. 420, 424 
(1998) (A doctor's opinion phrased in terms of "may or may 
not" is an insufficient basis for an award of service 
connection.).  In contrast, the VA examiner provided a 
definite assertion that the knee injury was not related to 
the service-connected disabilities.  Further, unlike Dr. F., 
the VA examiner had the benefit of reviewing the appellant's 
claims folder, which included the records for his original 
in-service injuries and an examination report that had 
evaluated the severity of the appellant's service-connected 
conditions prior to his knee injury.  Finally, the statements 
by the VA examiner are bolstered by his complete explanation 
of the rationale for concluding that the appellant's knee 
disability is unrelated to his service-connected 
disabilities.  In contrast, Dr. F. offered no explanation for 
why the disabilities might be related.

Any contentions by the appellant himself that his left knee 
disability is related to his service-connected left hip and 
femur and tibial disabilities are not competent.  There is no 
indication that he possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Similarly, the appellant's testimony at the hearing regarding 
what Dr. F. told him about a relationship between his left 
hip disability and his left knee injury is insufficient to 
constitute medical evidence because, although the original 
statement was made by a doctor, the present statement is the 
appellant's assertion.  Robinette v. Brown, 8 Vet. App. 69, 
77 (1995) ("[T]he connection between what a physician said 
and a layman's account of what he purportedly said, filtered 
as it was through a layman's sensibilities is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence.").  Even if the appellant's testimony regarding 
what Dr. F. told him were considered competent medical 
evidence, it would only bolster the Board's conclusion that 
Dr. F. was tentative in suggesting a relationship between the 
disabilities.

For the above reasons, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disability as secondary to 
the service-connected disabilities of the left hip and 
tibiae.  Therefore, the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.  A 
reasonable doubt exists where there is an approximate balance 
of positive and negative evidence that does not 
satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102 (2001).  It is a substantial doubt and one within the 
range of probability as distinguished from pure speculation 
or remote possibility.  Id.  It is not a means of reconciling 
actual conflict or a contradiction in the evidence.  Id.  In 
this case, for the reasons and bases discussed above, a 
reasonable doubt does not exist regarding the relationship 
between the appellant's left knee disability and his service-
connected disabilities of the left hip, femur and tibiae.


ORDER

Service connection for a left knee disability, claimed as 
secondary to service-connected disabilities of the left hip 
and tibiae, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 

